Opinion issued June 20, 2008 
corrected


 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00362-CR
____________

IN RE KENNETH WAYNE MCKINNEY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Kenneth Wayne McKinney, filed in this Court a pro se petition (1) for
writ of mandamus asking that we order respondent (2) to lower  or reduce relator's
bond to $25, 000.00 in cause number 1152170, and rule on various pro se motions
that relator alleges he filed in that case.  The petition for writ of mandamus is
denied.
PER CURIAMPanel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent states in his petition that he is represented in the trial court by
appointed counsel, James Dennis Smith.
2.    	Respondent is the Hon. Susan Brown, Judge, 185th District Court, Harris
County.